United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
)
)
)
and
)
)
DEPARTMENT OF THE AIR FORCE, TINKER )
AIR FORCE BASE, Midwest City, OK, Employer )
__________________________________________ )
R.S., Appellant

Appearances:
Chris Kannady, Esq., for the appellant1
Office of Solicitor, for the Director

Docket No. 17-0713
Issued: July 18, 2017

Case Submitted on the Record

ORDER REMANDING CASE
Before:
CHRISTOPHER J. GODFREY, Chief Judge
PATRICIA H. FITZGERALD, Deputy Chief Judge
COLLEEN DUFFY KIKO, Judge

On February 8, 2017 appellant, through counsel, filed a timely appeal of a November 3,
2016 merit decision of the Office of Workers Compensation Programs (OWCP) denying
appellant’s claim for compensation. The Board docketed the appeal as No. 17-0713.
On October 8, 2014 appellant filed an occupational disease or illness claim (Form CA-2)
alleging that she sustained bilateral carpal tunnel syndrome, as well as ulnar nerve restrictions in
her arms, as a result of her federal employment. She noted that she had a prior claim with
respect to right carpal tunnel syndrome.
OWCP denied the October 8, 2014 claim by decisions dated February 11 and
December 21, 2015. On October 25, 2016 appellant, through counsel, requested reconsideration.
Counsel indicated that a report from Dr. John Ellis dated July 27, 2016 was enclosed.

1

In all cases in which a representative has been authorized in a matter before the Board, no claim for a fee for
legal or other service performed on appeal before the Board is valid unless approved by the Board. 20 C.F.R.
§ 501.9(e). No contract for a stipulated fee or on a contingent fee basis will be approved by the Board. Id. An
attorney or representative’s collection of a fee without the Board’s approval may constitute a misdemeanor, subject
to fine or imprisonment for up to one year or both. Id.; see also 18 U.S.C. § 292. Demands for payment of fees to a
representative, prior to approval by the Board, may be reported to appropriate authorities for investigation.

By decision dated November 3, 2016, OWCP reviewed the merits and denied
modification. It asserted that a medical report from Dr. Ellis had not been received.
On appeal counsel argues that the report from Dr. Ellis was enclosed with the October 25,
2016 reconsideration request. The November 3, 2016 OWCP decision fails to acknowledge that
appellant had a prior claim with respect to carpal tunnel syndrome. The current occupational
disease claim also involves carpal tunnel syndrome. OWCP’s procedures provide that cases
should be combined when necessary for correct adjudication of the issues.2 Moreover, OWCP
fails to acknowledge the possibility that medical evidence submitted with the October 25, 2016
reconsideration request was improperly filed with the prior claim.
The Board, having duly considered the matter, concludes that the case is not in posture
for decision. OWCP should administratively combine the claims involving carpal tunnel
syndrome. The record before the Board is incomplete and would not permit an informed
adjudication of the case by the Board. Once the case records are combined, OWCP may
properly review all of the relevant evidence with respect the claim for compensation in this case.
After further reconstruction and assemblage deemed necessary, OWCP should issue an
appropriate merit decision.
IT IS HEREBY ORDERED THAT the decision of the Office of Workers’
Compensation Programs dated November 3, 2016 is set aside and the case remanded for further
action consistent with this order of the Board.
Issued: July 18, 2017
Washington, DC

Christopher J. Godfrey, Chief Judge
Employees’ Compensation Appeals Board

Patricia H. Fitzgerald, Deputy Chief Judge
Employees’ Compensation Appeals Board

Colleen Duffy Kiko, Judge
Employees’ Compensation Appeals Board
2

Federal (FECA) Procedure Manual, Part 2 -- Claims, File Maintenance & Management, Chapter 2.400.8(c)
(February 2000).

2

